            Case 2:20-cr-00092-JCC Document 514 Filed 06/14/21 Page 1 of 7




01

02

03

04

05                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
06                                     AT SEATTLE

07 UNITED STATES OF AMERICA,              )
                                          )           CASE NO. CR20-092 JCC
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )           ORDER DENYING REQUEST TO
10   ALAN GOMEZ MARENTES,                 )           REOPEN DETENTION ORDER
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13         This matter comes before the Court on Defendant’s motion to reopen his detention

14 hearing. Dkt. 494. Defendant waived a detention hearing at the time of his arrest and has

15 been detained pending trial. Dkt. 131. He now seeks a detention hearing, asking the Court

16 to consider allegedly new facts relating to his medical condition. Dkt. 494 at 3–4.

17 Defendant admits that his medical condition was known at the time he waived his right to a

18 detention hearing, but argues that he was not aware of an alleged deficiency in the medical

19 treatment he would receive while detained, and, on this basis, argues that holding a detention

20 hearing is warranted. Id. at 3–5. The government opposes the motion. Dkt. 502. The

21 District Court found that the information regarding Defendant’s access to medical treatment

22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -1
              Case 2:20-cr-00092-JCC Document 514 Filed 06/14/21 Page 2 of 7




01 while incarcerated may not have been information that was available to Defendant at the time

02 of his detention hearing, but referred to this Court the question of whether it has a “material

03 bearing on the issue [of] whether there are conditions of release that will reasonably assure the

04 appearance of [Defendant] as required and the safety of any other person and the community.”

05 18 U.S.C. § 3142(f)(2).

06            The Court has considered the pleadings filed in support of and in opposition to the

07 motion and the remainder of the file and hereby DENIES the motion for the reasons stated

08 herein.

09                        PROCEDURAL AND FACTUAL BACKGROUND

10            On July 24, 2020, Defendant was indicted on the following counts: Conspiracy to

11 Distribute Controlled Substances (Count 1), in violation of Title 21, United States Code,

12 Sections 841(a)(1) and 841(b)(1)(A); Possession with Intent to Distribute Methamphetamine

13 (Count 2), in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A);

14 and Conspiracy to Commit Money Laundering (Count 4), in violation of Title 18, United

15 States Code, Section 1956(h). Dkt. 1. He made his first appearance before the Honorable

16 Brain A. Tsuchida on July 29, 2020, and the government filed a motion for detention, as well

17 as an Omnibus Detention Motion. Dkts. 90, 79. On August 4, 2020, the defendant filed a

18 Stipulation and Waiver of Detention Hearing. Dkt. 131. On August 6, 2020, the Honorable

19 Mary Alice Theiler ordered the defendant detained pending trial and issued a detention order,

20 stating:

21
               Defendant’s criminal record includes a prior drug trafficking conviction
22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -2
             Case 2:20-cr-00092-JCC Document 514 Filed 06/14/21 Page 3 of 7




01            from the Eastern District of Washington. After his release from prison,
              defendant was deported to Mexico. Defendant is alleged to be a leader of
02            this drug conspiracy. He is a native and citizen of Mexico without legal
              status in the United States.
03
     The Court noted that the Defendant was not contesting detention, and concluded that under 18
04
     U.S.C. § 3142(f), “no condition or combination of conditions which defendant can meet will
05
     reasonably assure the appearance of defendant as required and the safety of other persons and
06
     the community.” Dkt. 150.
07
            On March 31, 2021, the Grand Jury returned a second superseding Indictment charging
08
     the defendant with the same counts, in addition to Possession with Intent to Distribute
09
     Methamphetamine and Heroin (Count 5), in violation of Title 21, United States Code, Sections
10
     841(a)(1) and 841(b)(1)(A). Dkt. 378. An order continuing detention was filed on April 1,
11
     2021. Arraignment was held on April 15, 2021, and the defendant entered not guilty pleas.
12
     Dkt. 463. Trial is scheduled for October 4, 2021. Id.
13
                                                 DISCUSSION
14
            The Court may reopen a detention hearing “if the judicial officer finds that
15
     information exists that was not known to the movant at the time of the hearing and that has a
16
     material bearing on the issue whether there are conditions of release that will reasonably
17
     assure the appearance of such person as required and the safety of any other person and the
18
     community.” 18 U.S.C. § 3142(f)(2).
19
            Assuming, as the District Court instructs, that the Defendant has demonstrated that the
20
     information regarding his alleged deficient medical treatment while detained was unknown to
21
     him at the time of his arrest, the Court considers whether that information is material to the
22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -3
            Case 2:20-cr-00092-JCC Document 514 Filed 06/14/21 Page 4 of 7




01 determination of risk of flight and danger to the community.

02          The United States typically bears the burden of showing that defendant poses a danger

03 to the community by clear and convincing evidence, and it bears the burden of showing that a

04 defendant poses a flight risk by a preponderance of the evidence. United States v. Gebro,

05 948 F.2d 1118, 1120 (9th Cir. 1991). However, the Bail Reform Act expressly provides that:

06          [s]ubject to rebuttal by the person, it shall be presumed that no
            condition or combination of conditions will reasonably assure the
07          appearance of the person as required and the safety of the
            community if the judicial officer finds that there is probable cause
08          to believe that the person committed an offense for which a
            maximum term of imprisonment of ten years or more is prescribed
09          in the Controlled Substances Act (21 U.S.C. 801 et seq.) . . . or an
            offense under section 924(c) . . . of title 18 of the United States Code
10          ...
            18 U.S.C. § 3142(e).
11
            In this case, the Defendant does not challenge the findings of Magistrate Judge Mary
12
     Alice Theiler in the Detention Order that Defendant’s criminal record included a prior drug
13
     trafficking conviction from the Eastern District of Washington, that because he was without
14
     legal status in the United States defendant was deported to Mexico after his release from
15
     prison, and that Defendant was alleged to be a leader of the drug conspiracy. Dkt. 150. The
16
     only change in circumstance alleged by Defendant is that his leg injury, which occurred prior
17
     to his arrest, requires medical treatment but that “nothing [is being] done about it”. Dkt. 494
18
     at 5. The medical record belies this contention. Although immediate access to potential
19
     surgical options may have been limited thus far by Defendant’s detention, the record
20
     demonstrates an ongoing effort by BOP staff to address Defendant’s medical needs, including
21
     pain management and referrals to specialists to assess surgical intervention options. For
22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -4
            Case 2:20-cr-00092-JCC Document 514 Filed 06/14/21 Page 5 of 7




01 example, just prior to filing this motion, Defendant reported that application of lidocaine

02 patches left to him by a departing cellmate had given him significant relief from pain. Def.

03 Sealed Exhibit 1 at 2. As a result, on April 27, 2021, the BOP physician instituted a trial of

04 meloxicam, Tylenol and the lidocaine patches, and also requested his x-rays be updated. Id.

05 at 8. During that visit, Defendant reported the pain associated with his leg fracture was

06 “10/10 when putting full w[eigh]t on this leg, but 5/10 today.” Id. at 3. On May 3, 2021,

07 approximately a week later, Defendant reported that he was “very physically active and

08 sometimes does burpies. He doesn’t feel his pain hinders his xn [function.]” Id. at 2.

09          After Defendant filed his motion, on June 2, 2021, the BOP physician requested that

10 Harborview reevaluate the Defendant’s request for surgery on his leg and indicated that BOP

11 would send over Defendant’s complete record, including his recent x-rays. Government

12 Sealed Exhibit 6 at 1. The BOP physician noted that if Harborview declined to accept the

13 referral, he would seek a second opinion. Id. The record demonstrates that BOP have

14 continued in their efforts to address Defendant’s leg injury and associated pain. Defendant’s

15 assertions with regard to his medical treatment are not supported by the record and do not

16 constitute a basis for reopening the detention hearing. Courts have rejected claimed medical

17 needs as a basis for release. See, e.g. United States v. Koenig, 912 F.2d 1190, 1193 (9th Cir.

18 1990)(“The evidence of a medical condition presented by Koenig does not indicate an

19 emergency, or a condition that would necessarily inhibit flight”).

20          The court further finds that Defendant’s allegations do not rise to the level of being

21 material to the issue of detention or release when considered in light of the facts relevant to

22


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -5
             Case 2:20-cr-00092-JCC Document 514 Filed 06/14/21 Page 6 of 7




01 the 18 U.S.C. § 3142(g) factors 1 discussed below.

02           In its omnibus motion for detention, the government described the defendant as the

03 leader of the drug trafficking organization, managing numerous other individuals in the

04 distribution of methamphetamine in the Western District of Washington. Dkt. 79 at 6-9.

05 According to the government, the Defendant was the intended recipient of large shipments of

06 methamphetamine, including 78 pounds that was seized on June 5, 2020, at the United States-

07 Mexico border. Intercepted communications detailed the Defendant’s efforts to manage the

08 processing of large amounts of methamphetamine for distribution at a Port Orchard location.

09 When an individual was shot there, the Defendant instructed that the location be cleared of

10 evidence of drug trafficking and asked his sister to change their phone numbers to evade law

11 enforcement. Investigators subsequently seized the van used to clear out the location and

12 recovered large amounts of methamphetamine in various stages of processing. Id. The

13 government’s motion further details the Defendant’s alleged role in organizing the trafficking

14 of firearms, and threats of violence to others. Id. at 8. Defendant is a citizen of Mexico.

15 His criminal history includes a prior 2006 federal felony conviction in the Eastern District of

16 Washington for Conspiracy to Distribute Cocaine (24 months’ imprisonment and four years’

17 supervised release).

18

19   A Court deciding a detention issue is to consider the following factors: (1) the “nature and
     1

   circumstances of the offense charged,” (2) the “weight of the evidence against” the defendant, (3) the
20 “history and characteristics” of the defendant, including his “character, physical and mental condition,
   family ties, employment, financial resources, length of residence in the community, community ties,
21 past conduct, history relating to drug or alcohol abuse, criminal history, and record concerning
   appearance at court proceedings,” and (4) ”the nature and seriousness of the danger to any person or
22 the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).


     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -6
                Case 2:20-cr-00092-JCC Document 514 Filed 06/14/21 Page 7 of 7




01              Defendant’s criminal history, (involving a prior federal controlled substances felony),

02 the nature and circumstances of the case (allegedly leading a significant drug trafficking

03 organization in the processing and distribution of large amounts of methamphetamine, and

04 related money laundering and firearms trafficking), and his connection to Mexico, establish

05 that Defendant cannot overcome the presumption that he is both a risk of flight 2 and a danger

06 to the community.

07              The motion is DENIED.

08              DATED this 14th day of June, 2021.

09

10
                                                                    A
                                                                    S. KATE VAUGHAN
11                                                                  United States Magistrate Judge

12

13

14

15

16

17

18

19

20
     2
         Congress has determined that persons charged with major drug offenses often have the foreign ties and
21 resources necessary to escape with ease, and intended magistrate judges to take account of the general rule that
     drug offenders pose a special risk of flight. United States v. Rodriguez-Adorno, 606 F. Supp. 2d 232, 241
22   (D.P.R. 2009)(internal citations omitted), citing United States v. Fortna, 769 F.2d 243, 251 (5th Cir.1985).



     ORDER DENYING REQUEST TO REOPEN DETENTION
     ORDER
     PAGE -7
